PARTIALLY DISSENTING OPINION.
I seriously doubt the correctness of the decision in this case. The restriction on the appellee's use of this property for commercial purposes does not rest alone on the restriction therefrom contained in the deeds of her predecessors in title held valid on the former appeal herein, Kilpatrick v. Twin States Realty Company, 193 Miss. 599, 10 So.2d 447, but rests, also, on the covenant not to so use the property, into which she herself entered when she accepted her deed thereto containing this restriction, which inured to the benefit of the appellant, as will appear by necessary implication from Kilpatrick v. Twin States Realty Co., supra. After accepting this deed, and becoming a party herself to this covenant, it would seem that she should not now be permitted to say that although she agreed not to use the property for commercial purposes when she accepted her deed thereto, that she did not then intend, and is under no obligation, to observe it.